Matter of Quanto Capital, LLC v Northeast & Cent. Contrs., Inc. (2022 NY Slip Op 01793)





Matter of Quanto Capital, LLC v Northeast & Cent. Contrs., Inc.


2022 NY Slip Op 01793


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2019-14066 
2020-00471
 (Index No. 607941/19)

[*1]In the Matter of Quanto Capital, LLC, et al., respondents,
vNortheast & Central Contractors, Inc., appellant.


Robert T. Bean (Alexander Potruch, LLC, Garden City, NY, of counsel), for appellant.
Klose & Associates, P.C., Nyack, NY (Peter Klose of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm so much of an arbitration award dated February 1, 2019, as is in favor of the petitioners and against Northeast & Central Contractors, Inc., Northeast & Central Contractors, Inc., appeals from (1) an order of the Supreme Court, Nassau County (Sharon M.J. Gianelli, J.), entered November 25, 2019, and (2) a judgment of the same court dated December 4, 2019. The order granted the petition. The judgment, upon the order, is in favor of the petitioners and against Northeast & Central Contractors, Inc., in the principal sum of $257,148.72.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the judgment is reversed, on the law, the petition is denied, the order is modified accordingly, and so much of the arbitration award as is in favor of the petitioners and against Northeast & Central Contractors, Inc., is vacated; and it is further,
ORDERED that one bill of costs is awarded to Northeast & Central Contractors, Inc.
The appeal from the order entered November 25, 2019, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the proceeding (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
In light of our determination on a related appeal (see Matter of Northeast & Cent. Contrs., Inc. v Quanto Capital, LLC, ___ AD3d ___ [decided herewith]) that the petition of Northeast & Central Contractors, Inc. (hereinafter NCC), to permanently stay arbitration should have been granted, we reverse the judgment, deny the petition to confirm so much of an arbitration award dated February 1, 2019, as is in favor of the petitioners and against NCC, and vacate so much of the arbitration award as is in favor of the petitioners and against NCC.
DILLON, J.P., MILLER, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court